                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE
                           CIVIL ACTION NO. 3:18CV-P812-CRS

JEROME THOMAS WEST                                                                      PLAINTIFF
A/K/A PATRICK WAYNE WOKULICH

v.

LOUISVILLE METRO DEPT. OF CORRECTIONS                                                DEFENDANT

                                  MEMORANDUM OPINION

       Plaintiff, Jerome Thomas West A/K/A Patrick Wayne Wokulich, filed the instant pro se

42 U.S.C. § 1983 action proceeding in forma pauperis naming Louisville Metro Department of

Corrections (LMDC) as the only Defendant. By Memorandum Opinion and Order entered

January 9, 2019, the Court conducted initial review of the complaint pursuant to 28 U.S.C.

§ 1915A (DN 6). The Court found that Plaintiff’s claims against LMDC must be dismissed for

failure to state a claim upon which may be granted. However, citing LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) a district court can allow a plaintiff to amend

his complaint even when the complaint is subject to dismissal under the [Prison Litigation

Reform Act].”), the Court gave Plaintiff the opportunity to amend his complaint to name the

specific individuals whom he alleged violated his rights. The Court ordered Plaintiff to file an

amended complaint within 30 days and warned him that his failure to file an amended complaint

within the time allotted would result in dismissal of the instant action for the reasons stated in the

Memorandum Opinion and Order.

       More than 30 days have passed, and Plaintiff failed to comply with the Court’s Order or

to take any other action in this case. Because Plaintiff failed to file an amended complaint, the

complaint must be dismissed for failure to state a claim upon which relief may be granted for the
reasons stated in the Court’s Memorandum Opinion and Order (DN 6). Therefore, the Court will

enter a separate Order dismissing this action.

Date:    March 8, 2019




                                                     Char
                                                        lesR.Si
                                                              mpsonI
                                                                   II,Seni
                                                                         orJudge
                                                        Unit
                                                           edStat
                                                                esDi
                                                                   str
                                                                     ictCour
                                                                           t

cc:     Plaintiff, pro se
        Defendant
        Jefferson County Attorney
4411.010




                                                 2
